Citation Nr: 0121624	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  96-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1999, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).

In October 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.


REMAND

In January 1999, the Board determined that the veteran's 
accounts of alleged stressor events had been refuted by 
credible evidence, that he has submitted a false statement on 
behalf of his claim, and that he had no credibility as to his 
evidentiary assertions advanced in support of a claim for 
monetary benefits for PTSD.  Notwithstanding, in the joint 
motion of October 2000, the parties noted a June 1997 report 
from the Center for Research of Unit Records (CRUR) 
(previously known as the Environmental Support Group).  In 
this report, obtained in order to assist the veteran in the 
development of his claim, the CRUR stated that it did not 
maintain 1969-1970 Morning Reports, DA Form 1, submitted by 
the 17th CAG.  The CRUR suggested that these morning reports 
could be obtained from the National Personnel Records Center 
(NPRC).  The parties of the Joint Motion indicated that these 
records should be obtained by the NPRC in an effort to verify 
the veteran's alleged stressors. 

Under the provisions of 38 C.F.R. § 3.304(f) (2000), service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996); 
38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD which is related to service.  The Court in Zarycki 
noted that, under 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304, and the applicable VA Manual 21-1 
provisions, the evidence necessary to establish the existence 
of a recognizable stressor during service to support a claim 
of entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  Whether or not the veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other supportive evidence.  If the determination 
with respect to this step is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding the claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of post-traumatic stress disorder have 
been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether stressors to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms.  
In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997)) did not alter the list of awards or decorations.  
These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was never awarded any 
of these awards or decorations.  Simply stated, both combat 
and non-combat personnel received the decorations awarded to 
the veteran during his active service.

The Board's finding at this point does not foreclose the 
possibility that the veteran can establish that he was 
involved in combat during the Vietnam War.  It is simply a 
determination that the current evidence, including the 
information in the service records regarding all awards 
received during his active service, does not provide 
conclusive evidence of combat participation.  In this case, 
where the record does not reflect "conclusive evidence" 
that the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, can 
not as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed [in- service] event 
actually occurred" can not be provided by medical opinion 
based on post-service examination.  Moreau, 9 Vet. App. at 
394-96.  This does not mean that the claimant can not still 
establish that he "engaged in combat with the enemy," and 
then secure the presumptions provided under 38 U.S.C.A. 
§ 1154(b) (West 1991).  It only means that other "credible 
supporting evidence from any source" must be provided to 
insure that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Thus, the analysis of stressor verification is not so much 
bisected by whether the event is "combat" or "noncombat," 
but whether there is "conclusive evidence" of a combat 
stressor, or "credible supporting evidence from any source" 
of a combat or noncombat stressor.

The veteran has been requested to identify those events in 
service that he believes are the stressor or stressors that 
caused PTSD.  Regarding the veteran's alleged stressors, this 
issue was addressed by the Board in January 1999.  At that 
time, the Board stated, in pertinent part:

The claimant has not simply failed to supply 
credible supporting evidence from any source to 
establish the existence of a stressor.  The very 
nature of the disability at issue here is one that 
requires not only that an adjudicator find credible 
evidence of an event in service, but also that the 
claimant has presented credible evidence of his 
subjective reaction to that past event and of a 
large array of current subjective symptoms.  As 
noted above, credibility is an adjudicative, not a 
medical, determination.  Based upon the record in 
this matter, the Board finds that the claimant is 
completely without credibility as to his 
representations advanced in the context of a claim 
for monetary benefits for a psychiatric disability 
claimed as PTSD.  In plain terms, no fair and 
impartial reviewer could find credible the 
appellant's evidentiary assertions advanced in a 
claim for compensation benefits for PTSD because it 
is obvious that he has misrepresented material 
facts and has submitted fraudulent evidence. 

Finally, should the claimant chose to exercise his 
right to apply to reopen a claim for compensation 
benefits based upon claims for service connection 
for a psychiatric disorder of service origins 
including PTSD, he is advised that the basis for 
this denial is his complete lack of credibility as 
to evidentiary assertions with respect to such a 
claim.  Thus, his first objective in attempting to 
reopen would be to restore his credibility.  It is 
difficult for the Board to conceive of any role for 
medical evidence in such an effort as credibility 
is an adjudicative matter.  Moreover, it would not 
be sufficient for the claimant to establish the 
existence of some event in service that a medical 
provider would deem to meet the requirements of a 
"stressor" for this would still leave the 
appellant facing fundamental problems with regard 
to the lack of credibility of his current 
evidentiary assertions as to his subjective 
reaction to such an event and his current 
subjective symptoms.  Thus, the task of restoring 
squandered credibility is far easier to describe 
than to accomplish, but it is for any future 
adjudicator or Board Member to determine if he has 
met this challenge. 

The Board must find that, at this time, the record not only 
currently fails to corroborate the veteran's accounts of his 
alleged stressful events, it also raises fundamental issues 
as to the credibility of his evidentiary assertions advanced 
in the context of a claim for compensation benefits.  While 
the veteran has been diagnosed with PTSD, the question of 
whether he was exposed to a stressor in service is a factual 
determination and as the Court has held:

Just because a physician or other health 
professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the 
Board was required to grant service connection for 
PTSD. 

Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)). 

Moreover, beyond the question of stressor verification, 
credibility is for consideration when adjudicators consider 
the claimant's reports of such subjective features of PTSD as 
the remote emotional reaction to an event designated as a 
"stressor," and a great many of current symptoms that are 
part of the diagnostic criteria.
 
In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more of the veteran's 
alleged stressors must be verified.  That verified 
stressor(s), and not an unverified alleged stressor or an 
event that does not constitute a "stressor," must then form 
the basis of a diagnosis of PTSD.  There is a further and 
fundamental issue now raised by this record, and that issue 
is credibility.  The veteran's accounts of his alleged 
stressors not only must be confirmed, his lay evidence must 
otherwise found to be credible.  The credibility to be 
accorded to the appellant's lay testimony is within the 
province of the adjudicators and is not a matter of medical 
expertise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The decision of the Court must be obeyed.  However, the Board 
would like to take this opportunity to advise the veteran and 
his representative of the Board's intention to rely on 
"evidence that it developed or obtained subsequent to the 
issuance of the most recent" statement of the case or 
supplemental statement of the case, in accordance with 
Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  That evidence 
will be submitted to the veteran's representative by the RO 
in a separate document, and consists of true and accurate 
copies of a chapter titled "Legal Issues in PTSD," from 
Bessel A van der Kolk, Alexander C. McFarlane and Lars 
Weisaeth, eds., Traumatic Stress: The Effects of Overwhelming 
Experience on Mind, Body, and Society (New York: Guildford 
Press, 1996), as well as medical articles entitled "Failure 
to Detect Fabricated Posttraumatic Stress Disorder With the 
Use of the MMPI in a Clinical Population"; "Factitious 
Posttraumatic Stress Disorder"; "Psychophysiologic Testing 
for Post-Traumatic Stress Disorder: Forensic Psychiatric 
Application"; and "Compensation Seeking Status and 
Psychometric Assessment of Combat Veterans Seeking Treatment 
for PTSD". 

Finally, the Board must note that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified that are not already of 
record.  The RO is also asked to send the 
veteran's representative a copy of the 
documents obtained by the Board and 
associated with the claims folder.  An 
additional copy for the veteran's 
representative has been associated with 
the claims folder for the convenience of 
the RO.  

2.  The veteran should be asked to review 
accounts of the alleged traumatic events 
and add any additional information 
possible, including a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any specific 
details to each of the claimed stressful 
events noted above, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
indicate which of the alleged stressful 
events he is referring when he writes 
relative to any specific incident.  If 
there are additional stressors, he should 
note those stressors and number them 
accordingly.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

3.  The RO should contact the NPRC and 
attempt to obtain the records noted by 
the parties of the Joint Motion.  The 
NPRC should be provided a copy of the 
Joint Motion, the CRUR report of June 
1997, and a copy of this REMAND.

4.  If the veteran has provided any 
additional information, or adds other 
alleged events that are described in 
sufficient detail to permit meaningful 
research to be performed, the RO should 
attempt again to confirm any of the 
stressors supplied by the veteran through 
all appropriate channels, such as the 
CRUR.

To summarize: CRUR should only be 
contacted if the veteran has provided 
additional adequate information by which 
a meaningful attempt to confirm any of 
the alleged stressors may be confirmed.    

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should provide the 
veteran with a copy of the articles 
recently associated by the Board to the 
claims folder.  The RO should also ensure 
that the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated by the Court in 
Zarycki and Cohen as well as the 
discussion above in this remand.   
Notwithstanding any medical diagnosis or 
opinion of record, the RO may also make 
an adjudicative determination as to this 
issue based upon credibility findings 
concerning not only alleged stressor 
events, but also as to the credibility of 
reported subjective symptoms.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





